EXHIBIT 10.7

ANALOGIC CORPORATION

KEY EMPLOYEE

INCENTIVE STOCK OPTION PLAN

JUNE 11, 1993

AS AMENDED OCTOBER 12, 2000 AND

SEPTEMBER 20, 2006

1. Purpose. The purpose of this Plan (the “Plan”) is to further the growth and
development of Analogic Corporation and any subsidiary corporations, as
hereinafter defined (referred to, unless the context otherwise requires, as the
“Company”), by granting to certain officers, directors, and key employees of the
Company and any subsidiary corporations, as an incentive and encouragement to
stock ownership, options to purchase shares of Common Stock of the Company and
thereby obtain a proprietary interest in the enterprise and a more direct stake
in its continuing welfare.

2. Administration. The Plan shall be administered by a Stock Plan Committee (the
“Committee”) appointed by the Board of Directors of the Company. The Committee
shall serve at the pleasure of the Board and shall consist of the Chairman of
the Board and not less than two additional directors, each of whom shall be
ineligible to participate in the Plan and shall not have received during the one
year prior to service as a member of the Committee a discretionary grant or
award of equity securities pursuant to the Plan or any other plan of the Company
or any of its affiliates. The Committee may, from time to time, interpret the
Plan and options granted pursuant thereto, and may make, and amend, such
regulations concerning the same as it may deem appropriate.

3. Grant of Options. The Committee may grant options within the limits of the
Plan only in accordance with the recommendations of the Committee with respect
to the identity of the employees to receive options, the times when they shall
receive them (subject to the limits hereinafter set forth), the number of shares
to be subject to each option, the dates upon which options granted may be
exercised, and other terms of the options to be granted (which terms need not be
identical) to the extent not inconsistent with the provisions of Section 422 of
the Internal Revenue Code (the “Code”) and the Plan. Options for the purchase of
no more than 20,000 shares may be granted to any one Participant cumulatively
under the Plan.

Notwithstanding any provision hereof to the contrary, the aggregate fair market
value of stock with respect to which incentive stock options (determined without
regard to Section 422(d) of the Code) are exercisable for the first time by any
Participant during any calendar year shall not exceed $100,000. For purposes of
the preceding sentence, the fair market value of any stock shall be determined
as of the time the option with respect to such stock is granted; and application
of said $100,000 limitation shall be made taking options into account in the
order in which they were granted.

4. Shares Subject to the Plan. The shares to be optioned may be authorized and
unissued shares of Common Stock of the Company, of the par value of $.05 each,
or treasury shares, as the Committee may determine, not exceeding in the
aggregate 500,000 shares of Common Stock; provided however, that no options may
be granted under the Plan if the aggregate number of shares subject to
(i) options then outstanding under the Plan, (ii) other options granted by the
Company and then outstanding, and (iii) the options proposed to be granted under
the Plan, would exceed an amount equal to 10% of the then issued and outstanding
shares of Common Stock of the Company (excluding treasury shares). All shares
subject to options that shall have terminated for any reason (other than by
surrender for cancellation upon any exercise of all or part of such options)
will be available for subsequent optioning.



--------------------------------------------------------------------------------

5. Participants. All officers, directors, and key employees of the Company and
its wholly-owned subsidiary corporations other than the Chairman of the Board
and the Vice ~Chairman of the Board shall be eligible to receive options and
thereby become Participants in the Plan. No officer or director who is not also
a key employee shall be eligible to participate, nor shall any person owning 10%
or more of the Common Stock be to receive options and thereby become
Participants in the Plan. No officer or director who is not also a key employee
shall be eligible to participate, nor shall any person owning 10% or more of the
Common Stock be eligible. In granting options, the Committee may include or
exclude previous Participants in the Plan and/or in any of the Company’s other
stock option plans.

6. Option Price. The price at which shares may from time to time be optioned
shall be not less than the fair market value at the time the option is granted.
The fair market value shall be determined in good faith by the Committee at each
time that such options are granted by it.

7. Option Period. Subject to Section 15, the period for exercising an option
(the “Exercise Period”) shall be the period beginning two years and ending seven
years from the date the option is granted, except that:

1. If an option shall have been granted in connection with the termination of a
previously granted option under the Plan, the Exercise Period of such
subsequently granted option shall be the period beginning the day after the
expiration of the option period applicable to the said previously granted option
and ending seven years from the date such subsequently granted option is
granted.

2. If a replacement option is granted to a previous Participant under the Plan,
unless otherwise determined by the Committee at the time of grant, the Exercise
Period shall commence two years after the date of the grant being replaced under
the Plan.

3. If a Participant retires during the Exercise Period, such option shall be
exercisable by him only during the three months following his retirement, but in
no event after the expiration of the Exercise Period.

4. If a Participant dies during the Exercise Period, such option shall be
exercisable by the executors, administrators, legatees or distributees of his
estate only during the six months following the appointment of a fiduciary of
his or her estate, but in no event after the expiration of the Exercise Period.

5. If a Participant ceases to be an employee of the Company for any cause other
than retirement or death, such option shall terminate as of the date of the
cessation of his employment.

6. The Committee may at the time of grant of any option designate a different
Exercise Period for such option.

8. Exercise of Option. Subject to Sections 7, 14 and 15, options granted under
the Plan may be exercised at any time and from time to time during the Exercise
Period except that each option granted under the Plan may be exercised
commencing:

 

  •   two years from the date of that grant under the Plan only to the extent of
25% of the total number of option shares granted to the Participant under that
grant;

 

  •   three years from the date of that grant under the Plan only to the extent
of 50% of the total number of option shares granted to the Participant under
that grant;

 

  •   four years from the date of that grant under the Plan only to the extent
of 75% of the total number of option shares granted to the Participant under
that grant; and

 

  •   five and subsequent years from the date of that grant under the Plan, the
Participant may exercise all unexercised options granted under that grant.

Notwithstanding the foregoing provisions of this Section 8, the Committee may at
the time of grant of any option designate a different schedule upon which such
option shall become exercisable and may at any time determine that one or more
then outstanding options shall become exercisable (in whole or in such part as
may be specified in the Committee vote) more quickly than such option(s) would
become exercisable under the schedule otherwise applicable thereto.

 

2



--------------------------------------------------------------------------------

The foregoing exercise schedule is subject always to the provisions of
Section 11 of the Plan and to the condition that any unexercised option shall
expire seven years from the date of grant of that option.

If one of the events referred to in Section 7(c) or 7(d) occurs, the option
shall be exercisable, subject to Section 15, under this Section during the three
months following retirement, or during the six month period following the
appointment of a fiduciary of the estate of a deceased employee, as the case may
be, only as to the number of shares, if any, as to which it was exercisable
immediately prior to said retirement or death.

9. Payment for Shares. Full payment for shares purchased, together with the
amount of any tax or excise due in respect of the sale and issue thereof, shall
be made (i) in cash (ii) by delivering shares of stock, or (iii) by any
combination of cash and such stock, as the Participant may determine at the time
of the exercise of the option in whole or in part. The Company will issue no
certificates for shares until full payment therefor has been made, and a
Participant shall have none of the rights of a stockholder until certificates
for the shares purchased are issued to him.

10. Nonassignability. Each option by its terms shall not be transferable
otherwise than by will or the laws of descent and distribution, and shall be
exercisable, during a Participant’s lifetime, only by him.

11. Conditions to Exercise of Options. The Committee may, in its discretion,
require as conditions to the exercise of options and the issuance of shares
thereunder (a) that a registration statement under the Securities Act of 1933,
as amended, with respect to the shares to be issued on the exercise of the
options, containing such current information as is required by the Rules and
Regulations under said Act, shall have become, and continue to be, effective, or
(b) that the Participant (i) shall have represented, warranted and agreed, in
form and substance satisfactory to the Company, both that he is acquiring the
option and, at the time of exercising the option, that he is acquiring the
shares for his own account, for investment or not with a view to or in
connection with any distribution, (ii) shall have agreed to restrictions on
transfer, in form and substance satisfactory to the Company, and (iii) shall
have agreed to an endorsement which makes appropriate reference to such
representations, warranties, agreements and restrictions both on the option and
on the certificate representing the shares.

12. Conditions to Effectiveness of the Plan. The Plan was adopted by the Board
of Directors on June 11, 1993 and was approved by the stockholders of the
Company on January 24, 1994. No option shall be granted or exercised if the
grant of the option, or the exercise and the issuance of shares pursuant
thereto, would be contrary to law or the regulations of any duly constituted
authority having jurisdiction.

13. Alteration, Termination, Discontinuance, Suspension or Amendment. The Plan
shall terminate on June 10, 2003 and no options shall be granted under the Plan
after such date. The Board may alter, terminate, discontinue, suspend or amend
the Plan. Neither the Board nor the Committee may, however, increase the maximum
number of shares in the aggregate that may be offered for sale under options or
change the manner of determining the option price or, without the consent of the
Participant, alter or impair any option previously granted to him under the
Plan, except as provided in Section 15. In no way shall the termination of the
Plan impair or alter the rights of the Participant to exercise options granted
under the Plan or alter the rights of the Committee under Section 8 of the Plan.
The Committee may issue new options in exchange for outstanding options.

14. Effect of Changes in Common Stock. If by reason of recapitalization,
reclassification, stock split-up, combination of shares, separation (including a
spin-off) or dividend on the stock of the Company payable in stock, the
outstanding shares of stock of the Company are increased or decreased or changed
into or exchanged for a different number or kind of shares or other securities
of the Company, the Committee shall conclusively determine the equitable
adjustment in the exercise prices of outstanding options and in the number and
kind of shares as to which outstanding options shall be exercisable, and the
total number of shares of stock of the Company in which options may be granted
under this Plan shall be equitably adjusted by the Committee.

 

3



--------------------------------------------------------------------------------

Reorganization. If the Company is a party to any merger or consolidations, any
purchase or acquisition of property or stock, or any separation, reorganization
or liquidation, the Committee (or, if the Company is not the surviving
corporation, the Board of Directors of the surviving corporation) shall have the
power to make arrangements, which shall be binding upon the holders of unexpired
options, for the substitution of new options for, or the assumption by another
corporation of, any unexpired options then outstanding hereunder, and the total
number of shares of stock in which options may be granted under this Plan shall
be appropriately adjusted by the Committee.

15. Securities Laws. With respect to persons subject to Section 16 of the
Securities Exchange Act of 1934 (“1934 Act”), transactions under this Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the 1934 Act. To the extent any provision of the Plan or action
by the Committee or the Board of Directors fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

 

4